Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 


Response to Communication(s)
2.	This office action is responsive to the Response filed on July 22, 2021. Claims 1-26 are cancelled. Claims 27-44 are now pending in the application.

Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 07/22/2021 are acknowledged. With respect to the rejections of claims 27-44 under 35 U.S.C. 102(a)(1) or (2), the applicant’s outstanding arguments (see REMARKS, pages 8-12) have been fully considered and are persuasive. Accordingly, the previous office action sent on 04/27/2021 has been withdrawn.

Allowable Subject Matter
4.	Claims 27-44 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The Applicants’ arguments in the outstanding response filed 07/22/21 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed method (claim 33) and proxy (claim 27), comprising, receive ... ; forward the packet to the communications device and send to the server a traffic handling offer message, the traffic handling offer message including a plurality of traffic handling options; receive from the server an indication of a selected one of the plurality of traffic handling options; and apply the selected traffic handling option to packets received from the server in the second transport domain, to be forwarded by the proxy to the communications device in the first transport domain” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 28-32 and 38-41.
The prior art of record also fails to fairly show or suggest the claimed method (claim 42) and server (claim 37), comprising, among other limitations, the novel and unobvious limitations as “ ... ; receive from the proxy a traffic handling offer message, the traffic handling offer message including a plurality of traffic handling options to be applied by the proxy to packets directed to the communications device, sent by the server to the proxy from the second transport domain and to be forwarded by the proxy to the communications device in the first transport domain; select one of the plurality of traffic handling options; and send an indication of the selection to the proxy” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 38-41 and 43-44. 

5. 	References U.S. 10,165,055; U.S. 11,088,957 and U.S. 11,095,688 are cited because they are put pertinent to manage the transmission with different policies in telecommunication networks. However, none of references teaches as recited as in above claimed invention.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


September 27, 2021